Citation Nr: 0837364	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  06-37 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for type II diabetes mellitus.

2.	Entitlement to an increased evaluation in excess of 10 
percent prior to January 30, 2008, and 20 percent 
thereafter, for arthritis of the right ankle, status post 
recurrent sprains and chip ankle fracture.

3.	Entitlement to an increased evaluation in excess of 10 
percent for a tracheotomy scar.

4.	Entitlement to a compensable evaluation for residuals of a 
tonsillectomy.

5.	Entitlement to a compensable evaluation for status post 
septoplasties.

6.	Entitlement to a compensable evaluation for status post 
uvula palato pharyngoplasty.

7.	Entitlement to a compensable evaluation for hemorrhoids.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1976 to 
August 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of February 2004 and September 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.

The veteran testified before the undersigned Veterans Law 
Judge at a September 2008 hearing held via videoconference.  
A transcript of the hearing is of record.


FINDINGS OF FACT

1.	A February 2004 rating decision denied the veteran's claim 
of entitlement to service connection for type II diabetes 
mellitus.  The veteran was notified of his appellate 
rights, but did not file a notice of disagreement with 
respect to diabetes mellitus within one year of the rating 
decision.

2.	Evidence received since the February 2004 rating decision 
is cumulative of the evidence of record at the time of the 
February 2004 denial and does not raise a reasonably 
possibility of substantiating the claim of entitlement to 
service connection for type II diabetes mellitus.

3.	Prior to January 30, 2008, the veteran's arthritis of the 
right ankle was manifested by noncompensable limitation of 
motion with X-ray evidence of degenerative arthritis.

4.	As of January 30, 2008, the veteran's arthritis of the 
right ankle is manifested by marked limitation of motion 
with no evidence of ankylosis, malunion of the os calcis 
or astragalus or impairment of the tibia or fibula.

5.	The veteran's tracheotomy scar is manifested by a width of 
one centimeter at its widest part and a surface contour 
that is depressed upon palpation.

6.	The veteran does not currently suffer from any residuals 
of a tonsillectomy.

7.	The veteran does not currently suffer from any residuals 
of a septoplasty.

8.	The veteran does not current suffer from any residuals of 
post-uvula palato pharyngoplasty.

9.	The veteran's service-connected hemorrhoids are no more 
than mild to moderate; there is no competent evidence of 
large or thrombotic internal or external hemorrhoids.


CONCLUSIONS OF LAW

1.	The February 2004 rating decision which denied the 
veteran's claim of entitlement to service connection for 
type II diabetes mellitus is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.	Evidence received since the February 2004 rating decision 
in connection with veteran's claim of entitlement to 
service connection for type II diabetes mellitus is not 
new and material.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).

3.	The criteria for an evaluation in excess of 10 percent 
prior to January 30, 2008, and 20 percent thereafter, for 
arthritis of the right ankle, status post recurrent 
sprains and chip ankle fracture, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.3, 
4.7, 4.40, 4.71a, Diagnostic Code 5271 (2007).

4.	The criteria for an evaluation of 30 percent, but not 
greater, for a tracheotomy scar have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.3, 
4.7, 4.118, Diagnostic Code 5271 (2007).

5.	The criteria for a compensable evaluation for residuals of 
a tonsillectomy have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.97, 
Diagnostic Code 6599-6516 (2007).

6.	The criteria for a compensable evaluation for status post 
septoplasties have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.97, 
Diagnostic Code 6599-6502 (2007).

7.	The criteria for a compensable evaluation for status post 
uvula palato pharyngoplasty have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.3, 
4.7, 4.97, Diagnostic Code 6599-6516 (2007).

8.	The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7336 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service- 
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.  
A July 2005 VCAA letter fully satisfied the notice provision 
required by Kent.

With respect to the veteran's increased evaluation claims, 
the veteran received notification prior to the initial 
unfavorable agency decisions in February 2004 and September 
2005.  The RO's December 2003 and May 2005 notice letters 
advised the veteran what information and evidence was needed 
to substantiate the claims decided herein and what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
conditions and enough information for the RO to request 
records from the sources identified by the veteran.  He was 
specifically told that it was his responsibility to support 
the claims with appropriate evidence.  Finally the letter 
advised him what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies. The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A September 2006 VCAA letter provided such notice.  
Furthermore, in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Court issued a decision regarding the notice 
required for an increased compensation claim.  A May 2008 
letter satisfies the requirements of Vazques-Flores.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Post-service treatment records and reports from the 
Louisville VA Medical Center (VAMC) have also been obtained.  
The veteran has not identified any additional records that 
should be obtained prior to a Board decision.  He was 
afforded VA examinations in January 2004 and January 2008.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

I.	New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of 'new and material' evidence.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition. 38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claim was received in 
July 2005, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2007).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In a February 2004 rating decision, the veteran's claim of 
service connection for type II diabetes mellitus was denied 
on the basis that there was no competent medical evidence 
providing an etiological relationship between the veteran's 
current disorder and any event or injury incurred in active 
service.  The veteran was notified of his appellate rights, 
but did not initiate an appeal of the decision on the issue 
of type II diabetes mellitus; therefore, the RO's February 
2004 decision is final. 38 U.S.C.A. § 7105.

Evidence received prior to the February 2004 rating decision 
included service treatment records and VA treatment records.  
According to the February 2004 rating decision, the RO denied 
the veteran's claim for service connection because there was 
no competent medical evidence of record establishing an 
etiological link between the veteran's current type II 
diabetes mellitus and his active service.  In this regard, 
the RO noted that the service treatment records were silent 
as to a diagnosis of diabetes mellitus, and post-service 
treatment records indicated the veteran was not diagnosed 
with diabetes mellitus until 2002, approximately ten years 
after separation from active service.

New evidence received since the February 2004 RO rating 
decision include further VA treatment records and a hearing 
transcript from a September 2008 hearing before the Board.  

After careful review, the Board concludes that the newly 
received evidence is cumulative of the record prior to the 
February 2004 rating decision, and does not raise a 
reasonable possibility of substantiating the veteran's claim.  
While the Board acknowledges the veteran's contention that 
in-service high blood sugar levels are related to his current 
disorder, the Board notes that these service treatment 
records were of record considered by the RO in its February 
2004 denial.  As such, they do not constitute 'new' evidence 
upon which the Board may reopen the veteran's claim.  
Furthermore, the Board observes that the record does not 
contain any competent opinion suggesting an etiological 
relationship between the veteran's current type II diabetes 
mellitus.  Rather, the newly received evidence indicates the 
veteran continues to suffer from the disorder.  Therefore, 
the newly received evidence does not raise a reasonable 
possibility of substantiating the veteran's claim.  As the 
veteran has not submitted new and material evidence, the 
application to reopen the previously denied claim of 
entitlement to service connection for type II diabetes 
mellitus must be denied.  38 C.F.R. § 3.156.


II.	Increased Evaluation

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see 
also Fenderson v. West, 12 Vet. App. 119 (1999).

Arthritis of the Right Ankle

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a veteran.  In 
accordance therewith, the veteran's reports of pain have been 
considered in conjunction with the Board's review of the 
limitation of motion diagnostic codes.

The veteran's service-connected arthritis of the right ankle 
has been evaluated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010 and 5271 of the Rating Schedule.  
According to Diagnostic Code 5010, degenerative or traumatic 
arthritis (established by X-ray findings) will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joints involved.  When there 
is some limitation of motion, but which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Under Diagnostic Code 5271, a 10 percent evaluation is 
warranted for moderate limitation of motion of the ankle.  A 
maximum evaluation of 20 percent is warranted when the 
evidence demonstrates marked limitation of motion of the 
ankle.  The average normal range of motion of the ankle is 
from 20 degrees of dorsiflexion to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II (2007).

Prior to January 30, 2008

After a review of the record, the Board finds that the 
evidence indicates that the veteran's service-connected right 
ankle disability results in no more than moderate limitation 
of motion for the period prior to January 30, 2008.  In this 
regard, the January 2004 VA examination report indicates 
that, while the veteran experienced tenderness around the 
ankle, he was able to complete a heel and toe rise.  In 
addition, there was no laxity, instability or effusion, and 
his gait was normal.  

Although he complained at his January 2004 VA examination of 
increasing right ankle pain exacerbated by prolonged walking 
and activity, the Board notes that the veteran's VA treatment 
records are absent any complaints of ankle pain.  Treatment 
records refer to a history of degenerative joint disease; 
however, despite his statements regarding weakness, 
instability, stiffness and swelling, there is no mention of 
these in the veteran's VA medical records, nor did the 
January 2004 VA examination note such symptoms on physical 
examination.

The Board has considered whether other diagnostic codes may 
afford the veteran a rating in excess of 10 percent under 38 
C.F.R. § 4.71a (2007).  However, in order to warrant an 
evaluation in excess of 10 percent, the evidence must 
demonstrate the presence of ankylosis or malunion of the os 
calcis or astragalus or impairment of the tibia and fibula, 
none of which is present here.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5262, 5271, 5272, 5273 (2007).

Under the above circumstances, the Board finds that there is 
no medical evidence to indicate that the veteran had 
additional limitation of motion of the right ankle prior to 
January 30, 2008, to a degree that would support a rating in 
excess of 10 percent under Diagnostic Code 5271.  
Additionally, the medical evidence does not show that the 
veteran has excess fatigue, weakness, incoordination or any 
other symptom or sign that results in such additional 
functional impairment.  38 C.F.R. §§ 4.40 and 4.45 (2007); 
DeLuca, 8 Vet. App. at 202 (1995).  The Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as a preponderance of the evidence is against 
assigning an evaluation in excess of 10 percent for the 
veteran's right ankle disorder prior to January 30, 2008, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.

As of January 30, 2008

As of January 30, 2008, the veteran's right ankle disorder is 
evaluated as 20 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  As noted above, a 20 percent 
evaluation is warranted for marked limitation of motion of 
the ankle, and is the highest possible evaluation under 
Diagnostic Code 5271.  As such, further discussion of 
limitation of motion of the right ankle as of January 30, 
2008, is not necessary.  

In order to warrant a 30 percent evaluation under Diagnostic 
Code 5270, the veteran's right ankle would have to be 
ankylosed in plantar flexion, between 30 degrees and 40 
degrees, or in dorsiflexion, between 0 degrees and 10 
degrees.  The Board observes that a January 2008 VA 
examination specifically notes that the veteran does not 
suffer from ankylosis of the right ankle.  As such, a higher 
evaluation is not warranted under Diagnostic Code 5270.  

The Board has considered whether other diagnostic codes may 
afford the veteran a rating in excess of 20 percent under 38 
C.F.R. § 4.71a (2007).  However, there is no evidence of 
malunion of the os calcis or astragalus or impairment of the 
tibia and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5262, 5271, 5272, 5273 (2007).  The Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as a preponderance of the evidence is against assigning an 
evaluation in excess of 20 percent for the veteran's right 
ankle disorder as of January 30, 2008, the benefit of the 
doubt doctrine does not apply.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7.

Tracheotomy Scar

The veteran's tracheotomy scar is currently evaluated as 10 
percent disabling pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2007).  The Board observes that a 10 percent 
evaluation is the highest possible evaluation under 
Diagnostic Code 7804. 

However, the Board has also considered whether any alternate 
Diagnostic Codes might entitle the veteran to a higher 
rating.  In this regard, Diagnostic Code 7800, pertaining to 
disfigurement of the head, face or neck, is also potentially 
applicable in the instant case.  Diagnostic Code 7800 
provides for an 80 percent evaluation when there is visible 
or palpable tissue loss and either gross distortion or 
asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement.  A 50 percent evaluation is 
assigned where there is visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement.  A 30 percent 
evaluation is warranted when there is visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement.  For one 
characteristic of disfigurement, a 10 percent evaluation is 
assigned.  38 C.F.R. § 4.118, Diagnostic Code 7800.

The eight characteristics of disfigurement for purposes of 
evaluation under § 4.118 are: (1) a scar 5 or more inches (13 
or more cm.) in length; (2) scar at least one- quarter inch 
(0.6 cm.) wide at widest part; (3) surface contour of scar 
elevated or depressed on palpation: (4) scar adherent to 
underlying tissue; (5) skin hypo-or hyper- pigmented in an 
area exceeding six square inches (39-sq. cm.); (6) skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); (7) 
underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); (8) skin indurated and inflexible 
in an area exceeding six square inches (39 sq. cm.).  Id, 
Note.

In the present case, the Board notes that there is evidence 
of two characteristics of disfigurement.  In this regard, the 
Board observes that a January 2008 VA scar examination found 
the veteran's tracheotomy scar to be a maximum one centimeter 
in width.  In addition, the January 2008 VA examination 
report indicates the surface of veteran's scar is depressed.  
As such, the Board finds that the veteran is entitled to a 30 
percent evaluation, but not greater, for his service-
connected tracheotomy scar.  However, the Board finds that a 
higher evaluation is not warranted as there is no competent 
evidence of visible or palpable tissue loss, nor is there at 
least four characteristics of disfigurement present.  See 
38 C.F.R. § 4.118.

Septoplasties, Post-Uvula Palato Pharyngoplasty and Residuals 
of Tonsillectomy

The veteran's service-connected status post septoplasties and 
post-uvula palato pharyngoplasty have been rated as 
noncompensable pursuant to 38 C.F.R. § 4.97, Diagnostic Code 
6599-6502, while the veteran's service-connected residuals of 
a tonsillectomy have been rated zero percent disabling by the 
RO under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 
6599-6516 (2007).  As these disorders are not listed on the 
Rating Schedule, the RO assigned Diagnostic Code 6599 
pursuant to 38 C.F.R. § 4.27, which provides that unlisted 
disabilities requiring rating by analogy will be coded first 
the numbers of the most closely related body part and "99."  
See 38 C.F.R. § 4.20 (2007).  The RO determined that the most 
closely analogous Diagnostic Codes are 38 C.F.R. § 4.97, 
Diagnostic Code 6502, relating to deviation of the septum, 
for septoplasties and post-uvula palato pharyngoplasty and 
Diagnostic Code 6516, relating to chronic laryngitis, for 
residuals of tonsillectomy.

Diagnostic Code 6502 provides that a maximum 10 percent 
evaluation is assignable for traumatic deviation of the nasal 
septum with 50 percent obstruction of the nasal passage on 
both sides to complete obstruction on one side.  38 C.F.R. § 
4.71a, Diagnostic Code 6502 (2007).

Diagnostic Code 6516 provides that chronic laryngitis 
productive of hoarseness, with inflammation of cords or 
mucous membrane, is rated as 10 percent disabling.  A 30 
percent disability evaluation is warranted for hoarseness, 
with thickening or nodules of cords, polyps, sub mucous 
infiltration, or pre-malignant changes on a biopsy.  38 
C.F.R. § 4.97, Diagnostic Code 6516 (2007).

After reviewing the evidence of record, the Board finds that 
a compensable evaluation is not warranted for the veteran's 
service-connected status post septoplasties, status post 
post-uvula palato pharyngoplasty or residuals of a 
tonsillectomy.  In this regard, the veteran was provided a VA 
examination in January 2004, at which the examiner noted that 
the veteran suffers no residuals from his prior surgeries.  
The nasal bone X-ray was normal and the oral mucosa was 
clear.  Likewise, a January 2008 VA examination found the 
veteran's nasal passage to be unobstructed and notes there to 
be no signs of nasal obstruction.  Finally, the January 2008 
VA examination report indicates the veteran does not 
currently suffer from a speech impediment.  The Board 
observes there is no competent evidence of record to indicate 
a compensable evaluation is warranted for any of these 
service-connected disorders.  

Based on the foregoing, the Board concludes that the criteria 
for a compensable evaluation for status post septoplasties, 
post-uvula palato pharyngoplasty and residuals of 
tonsillectomy have not been met.  Consideration has been 
given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds 
no basis upon which to assign a higher evaluation for these 
service-connected disabilities.  The Board has also 
considered the applicability of the benefit of the doubt 
doctrine.  However, as a preponderance of the evidence is 
against assigning a compensable evaluation for these 
disorders, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.

Hemorrhoids

The veteran's service connected hemorrhoids are evaluated as 
noncompensable pursuant to 38 C.F.R. § 4.114, Diagnostic Code 
7336 (2007).  He contends his hemorrhoids have increased in 
severity and, as such, a compensable evaluation is warranted.

Pursuant to Diagnostic Code 7336, a noncompensable evaluation 
is assigned for hemorrhoids that are mild or moderate in 
degree.  A 10 percent evaluation is assigned for hemorrhoids 
which are large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  A maximum 
20 percent evaluation is assigned for internal or external 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 
7336 (2007).

After reviewing the evidence of record, the Board finds that 
a compensable evaluation is not warranted for the veteran's 
hemorrhoids.  In this regard, the Board finds that the 
veteran's disorder is no more than mild or moderate in 
severity.  A January 2004 VA examination report indicates 
some internal and external hemorrhoids, with occasional 
bleeding.  The veteran's condition has not required surgery, 
and there was not evidence of fistulas, fecal leakage, anemia 
or fissures.  Likewise, a January 2008 VA examination report 
indicates occasional hemorrhoids with occasional bleeding.  
At the time, there was no evidence of thrombosis, fissures or 
anemia.  Finally, the Board notes that there is no evidence 
of record indicating symptomatology that would warrant a 
compensable evaluation.

Based on the foregoing, the Board concludes that the criteria 
for a compensable evaluation for hemorrhoids have not been 
met.  Consideration has been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher evaluation for the veteran's service-
connected hemorrhoids.  The Board has also considered the 
applicability of the benefit of the doubt doctrine.  However, 
as a preponderance of the evidence is against assigning a 
compensable evaluation for hemorrhoids, the benefit of the 
doubt doctrine does not apply.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7.

Additional Considerations

The Board acknowledges the veteran's contentions that his 
service-connected disabilities are worse than the assigned 
evaluations.  However, in determining the actual degree of 
disability, an objective clinical examination is more 
probative of the degree of the veteran's impairment.  
Furthermore, the opinions and observations of the veteran 
alone cannot meet the burden imposed by the rating criteria 
under 38 C.F.R. Part 4 with respect to determining the 
severity of his service-connected disabilities.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
and (2) (2007). 

Finally, the Board has considered the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  In this regard, 
the Board finds that there has been no showing by the veteran 
that his service-connected disabilities have resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  The Board observes that a 
January 2008 VA examination report notes that the veteran is 
currently employed.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1996).


ORDER

New and material evidence has not been submitted sufficient 
to reopen a claim of entitlement to service connection for 
type II diabetes mellitus.  The appeal is denied.

An evaluation in excess of 10 percent for arthritis of the 
right ankle, status post recurrent sprains and chip ankle 
fracture, prior to January 30, 2008, and 20 percent 
thereafter, is denied.

An evaluation of 30 percent, but not greater, for tracheotomy 
scar is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

A compensable evaluation for residuals of tonsillectomy is 
denied.

A compensable evaluation for status post septoplasties is 
denied.

A compensable evaluation for status post post-uvula palato 
pharyngoplasty is denied.

A compensable evaluation for hemorrhoids is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


